The judgment of annulment is based upon an allegation contained in the complaint that at the time of the marriage Lawrence K. Lessert was twenty years of age, and Margaret Belsky Lessert was seventeen years of age. I concur in the opinion that these parties were not "under the age of legal consent," as defined in subdivision 1 of section 131, Rev. Code, 1919. The principal contention of respondent is that the judgment of annulment has become final because it was not appealed from within the time provided by law. In other words, respondent contends that this judgment is not void and subject to collateral attack. Respondent insists that the court had jurisdiction to enter this judgment, and that at the most the judgment was erroneous. It is clear that the court had jurisdiction of the parties, and equally clear that the court had jurisdiction of the subject-matter, that is, annulment of marriages. The precise question presented, it seems to me, is whether the court had the power *Page 8 
to render this particular judgment, and, if not, did its lack of power defeat its jurisdiction to act and make its judgment subject to collateral attack. It is my opinion that the case of Reddin v. Frick, 54 S.D. 277, 223 N.W. 50, 52, is controlling. In that case it was said, after a somewhat lengthy discussion of the general subject: "One of the essentials of a valid judgment is that the court pronouncing it must have jurisdiction not only to hear and determine the general class of actions of which that before it is one, but also the power to render the particular judgment in the particular case."
In this case it appears not only from the judgment roll, but from the concessions of respondent, that there was no case presented to the court which came within the meaning of our annulment statutes. The power of the court to annul a marriage is only by virtue of the statute. There being no facts alleged in the complaint, and concededly no facts presented to the court which would bring the case within the meaning of the statute, the court was without judicial power to render this judgment, and the judgment was void and subject to collateral attack within the meaning of Reddin v. Frick, supra.
I therefore concur in the result reached by the majority opinion.